           Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 1 of 9




                                UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

     ADAM SAVONA,

     Plaintiff,

     vs.
                                                              CIVIL ACTION NO.
     ALLSTATE FIRE AND CASUALTY                               4:19-CV-03169
     INSURANCE COMPANY,

     Defendant.


                            DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

           Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Allstate Fire and Casualty

Insurance Company (hereinafter referred to as “Allstate”) gives notice and hereby removes this

action from the 190th District Court of Harris County, Texas, to the United States District Court

for the Southern District of Texas, Houston Division, and in support thereof would show unto the

Court the following:

                                         I. BACKGROUND

1.         On March 25, 2019, Plaintiff Adam Savona (hereinafter referred to as “Plaintiff”) filed

Plaintiff’s Original Petition (hereinafter referred to as “Petition”) in Harris County, Texas, under

Cause No. 2019-21403; Adam Savona v. Allstate Fire and Casualty Insurance Company, Maria

L. Vera, and Benjamin Lowery; in the 190th District Court of Harris County, Texas (hereinafter

referred to as the “State Court Action”).

2.         Plaintiff’s claims relate to real property located at 1911 Cypress Creek Lakes, Cypress,

Texas 77433 and homeowner’s insurance policy no. 944 960 859, issued by Allstate.



                                                  1
      Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 2 of 9



3.     In Plaintiff’s original petition, Plaintiff asserts claims for breach of contract, violations of

the Texas Insurance Code, Deceptive Trade Practices Act Violations, and Breach of the Duty of

Good Faith and Fair Dealing against Allstate.

4.     Defendant timely files this notice of removal within the 30-day timeframe dictated by 28

U.S.C. §1446(b)(3), or more specifically, within 30 days of the initial pleading becoming

removable, as triggered by the dismissal of the adjuster Defendants in this matter. This Notice of

Removal is also being filed within one year of the commencement of this action.

                            II. PROCEDURAL REQUIREMENTS

5.     Venue is proper in the United States District Court for the Southern District of Texas,

Houston Division, because the State Court Action is pending within this district and division. See

28 U.S.C. §1441(a); see also 28 USC §124(b)(2).

6.     Pursuant to LR 81, attached hereto as Exhibit A is an Index of Matters. Pursuant to 28

U.S.C. §1446(a), attached hereto as Exhibits B, and C, and incorporated by reference is a true

and correct copy of the docket sheet and all documents filed of record with the Court in the State

Court Action including all process, pleadings, and orders served, along with the documents that

have recently been filed with the Court, but not yet reflected on the Court’s online docket sheet.

7.     Simultaneously with the filing of this Notice of Removal, Defendant files notice of the

removal in the State Court Action pursuant to 28 U.S.C. §1446(a), which is attached hereto as

Exhibit D, and will provide written notice of the filing of this Notice of Removal to all parties as

required by 28 U.S.C. §1446(a).

8.     Included in this filing are Defendant’s Disclosure Statement and Certificate of Interested

Parties pursuant to Rule 7.1 of the Federal Rules of Civil Procedure (Exhibit E) and a List of All

Counsel of Record (Exhibit F).




                                                  2
       Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 3 of 9



                                  III. BASIS FOR REMOVAL

9.     Removal is proper in this case due to complete diversity. This Court has diversity

jurisdiction under 28 U.S.C. §§1332(a). Where there is complete diversity among parties and the

amount in controversy exceeds $75,000.00, an action may be removed to federal court.

         A.      Diversity and Motion to Dismiss Adjuster Defendant with Prejudice

10.    Plaintiff is and was at the time the lawsuit was filed, a natural person and resident of Harris

County in the State of Texas and thus, a citizen of the State of Texas. See Plaintiff’s Original

Petition, ¶ 2. Upon information and belief, Plaintiff intends to continue residing in Texas. See

Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (evidence of a person’s

place of residence is prima facie proof of his state of domicile, which presumptively continues

unless rebutted with sufficient evidence of change).

11.    Defendant, Allstate Fire and Casualty Insurance Company, is an Illinois corporation with

its principal place of business in Illinois and is a citizen of the State of Illinois for diversity

purposes.

12.    Former Defendants, Maria L. Vera and Benjamin Lowery, were statutorily dismissed form

this lawsuit on July 24, 2019 with prejudice pursuant to Section 542A.006 of the Texas Insurance

Code (Exhibit G). Tex. Ins. Code § 542A.006(a) (“. . . [I]n an action to which this chapter applies,

an insurer that is a party to the action may elect to accept whatever liability an agent might have

to the claimant for the agent’s acts or omissions related to the claim by providing written notice to

the claimant.”) Tex. Ins. Code § 542A.006(c) (“If a claimant files an action to which this chapter

applies against an agent and the insurer thereafter makes an election under Subsection (a) with

respect to the agent, the court shall dismiss the action against the agent with prejudice.”).

13.    As all Defendants are diverse at the time of removal, this Court has proper jurisdiction over

this matter.

                                                  3
       Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 4 of 9



             B.     The voluntary-involuntary rule does not apply in this matter

14.     The voluntary-involuntary rule does not apply in this matter. Generally, a case must be

removed to federal court upon 30 days of service per 28 U.S.C. § 1446. However, one of the

exceptions to the 30-day removal rule holds that:

        if the case stated by the initial pleading is not removable, a notice of removal may
        be filed within 30 days after receipt by the defendant . . . of a copy of an amended
        pleading, motion, order or other paper from which it may first be ascertained that
        the case is one which is or has become removable. 28 U.S.C. § 1446 (b)(3).

15.     Subject to this 30-day exception is the voluntary-involuntary rule which makes an action

removable only by a voluntary act of the plaintiff. See Crockett v. R.J. Reynolds Tobacco Co., 436

F. 3d 529, 532 (5th Cir. 2006).

16.     However, in Hoyt v. Lane Constr. Corp., the United States Court of Appeals for the Fifth

Circuit held that the voluntary-nonvoluntary rule did not apply after dismissal of a non-diverse

Defendant by summary judgment. 2019 WL 2417388 *2 (5th Cir. June 10, 2019); see also

Crockett, 436 F. 3d at 533 (“When a state court order creates diversity jurisdiction and that order

cannot be reversed on appeal, our precedent treats the voluntary-involuntary rule as inapplicable .

. . [a]s a result, the voluntary-involuntary rule did not bar Lane from removing the case to federal

court.”).   Likewise, this matter became removable upon statutory dismissal of the adjuster

Defendants by state court, which is not an appealable decision.

C.      Vera and Lowery were improperly joined as Defendants and should be disregarded
                                   for diversity purposes.

17.     Plaintiff alleges that Maria L. Vera and Benjamin Lowery are both residents of Dallas

County, making them citizens of the State of Texas. However, this is problematic, as both adjuster

Defendants were allegedly served at the same corporate address: PO BOX 672041, Dallas, Texas

75267, which does not indicate where they reside.




                                                 4
       Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 5 of 9



18.     Nonetheless, even though they have now been dismissed from suit, at a minimum, they

were fraudulently joined in this lawsuit and were sued for the sole purpose of defeating diversity

jurisdiction. See Smallwood v. Illinois Cen. Rail Co., 385 F 3d 568, 571 (5th Cir. 2004) (A court

may disregard a party for diversity purposes if the court finds that joinder was improper and

effectuated to defeat diversity).

19.     To determine whether a non-diverse Defendant has been improperly joined, the removing

party must show that either there is actual fraud in the pleading itself, or that there is no reasonable

possibility that a plaintiff will be able to establish a cause of action against the non-diverse

defendant under state law. See Smallwood v. Illinois Cen. Rail Co., 385 F. 3d 568, 573 (5th Cir.

2004); see also Melder v. Allstate Corp., 404 F.3d 328, 330 (5th Cir. 2005). The second applies

in this case.

20.     The court may conduct a rule 12(b)(6) analysis looking at the allegations in the petition

and whether there are valid claims against the non-diverse Defendant under state law. Smallwood,

385 F. 3d at 573. See also Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 2016

WL 1274030, at *8 (5th Cir. Mar. 31, 2016) (the Court must apply a federal pleading standard to

conduct this analysis). To pass this test, a complaint must have “enough facts to state a claim of

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (U.S. 2007)

(citing Reece v. U.S. Bank Nat’l Ass’n, 762 F. 3d 422, 424 (5th Cir. 2014)).

21.     In other words, Texas federal courts have historically required a plaintiff to allege specific

conduct by an adjuster, not just mere conclusory legal or statutory statements masked as

allegations. See Okenpu v. Allstate Texas Lloyd’s, No. H-11-2376, 2012 WL 1038678 (S.D. Tex.

Mar. 27, 2012) (Harmon, J.). See also Hornbuckle v. State Farm Lloyd’s, 385 F.3d 538, 542 (5th

Cir. 2004) (“merely pleading a valid state law claim . . . against the resident defendant does not

mean that the joinder of the resident defendant is not fraudulent . . . .”)

                                                   5
       Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 6 of 9



22.     In Plaintiff’s Original Petition, the allegations against both adjuster Defendants are mere,

boilerplate recitations of the Texas Insurance Code and Deceptive Trade Practices Act and are

completely void of any specific facts about their actions or omissions with respect to the handling

of Plaintiff’s claim that would warrant legal recovery by Plaintiff.

23.     Furthermore, the allegations against the adjuster Defendants are not distinguishable from

each other, nor from the allegations against the carrier Allstate. Tex. Ins. Code § 542A.006(a).

All of the allegations against the adjuster Defendants are essentially the same as those lodged

against Allstate. See Keen v. Wausau Business Inc. Co., 875 F. Supp. 2d 682, 686 (S.D. Tex. Mar.

20, 2012) (Harmon, J.) (citing Centro Crisitano Cosecha Final, Inc. v. Ohio Cas. Ins. Co., 2011

WL 240335 *14 (S.D. Tex. Jan. 20, 2011) (“. . . when claims against the adjuster are identical to

those against the insurer, the adjuster’s actions are ‘indistinguishable from [the insurer’s] actions

and hence are insufficient to support a claim against the adjuster.’”).

24.     On the basis of the allegations against both adjusters in Plaintiff’s Original Petition, there

is no reasonable basis to predict that any liability would be imposed on either adjuster Defendant

separate and apart from any liability potentially imposed on Allstate. As such, complete diversity

exists in this case.

                                 D.      Amount in Controversy

25.     In determining the amount in controversy, the court may consider “policy limits . . .

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98- CV-1288-G,

1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy

in plaintiff’s case against their insurance company for breach of contract, fraud, negligence, gross

negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive

Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F.

                                                  6
       Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 7 of 9



Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of

punitive damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch.,

844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after

considering the nature of the claims, the types of damages sought and the presumed net worth of

the defendant in a claim brought by the insureds against their insurance company for actual and

punitive damages arising from a claim they made for roof damages).

26.     The Court may also consider correspondence between the Parties, including responses to

disclosure and pre-suit settlement demands to determine the amount in controversy. St. Paul

Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1254 (5th Cir. 1998) (examining the plaintiffs' pre-

complaint demand letters to determine whether a claim for declaratory relief satisfied the requisite

amount in controversy); Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994) (considering letter

from plaintiff's counsel to defendants wherein the stated amount in controversy exceeded the

jurisdictional amount); see also King v. Ameriprise Fin. Servs., Inc., No. C-09-112, 2009 WL

1767641 at *4 (S.D. Tex. 2009) (calling a pre-suit settlement letter relevant evidence of the amount

in controversy if it reflects a reasonable estimate of the plaintiff’s claim).

27.     The amount in controversy in this case exceeds $75,000.00. The suit arises out of the

processing of Plaintiff’s insurance claim under a home insurance policy issued by Defendant

Allstate. In Plaintiff’s Original Petition, Plaintiff alleges actual damages in the amount of

$66,923.38. See Plaintiff’s Original Petition, ¶ 20.

28.     Plaintiff has also asked for “any amount owed under the Policy, pre-judgment interest,

post-judgment interest, court costs, attorneys’ fees, interest amounts owed under the Texas

Insurance Code’s Prompt Payment of Claims provisions; and any other relief that she [sic] shows

they [sic] are entitled to receive.” Plaintiff’s Original Petition, ¶ 33.



                                                    7
      Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 8 of 9



29.    Additionally, on August 8, 2018, per Plaintiff’s 542A demand, Plaintiff requested

$9,311.00 in attorney’s fees and expenses. (Exhibit H). Accordingly, the actual amount in

controversy meets and exceeds the federal jurisdictional minimum of $75,000.00.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant removes the State Court Action

from the 190th District Court of Harris County, Texas to the United States District Court for the

Southern District of Texas, Houston Division, so that this Court may assume jurisdiction over the

cause as provided by law.

                                                    Respectfully submitted,

                                                    SUSAN L. FLORENCE & ASSOCIATES




                                                    KIMBERLY N. BLUM
                                                    TBN: 24092148
                                                    Southern District Bar No. 2601470
                                                    811 Louisiana, Suite 2400
                                                    Houston, TX 77002
                                                    HoustonLegal@allstate.com
                                                    (713) 336-2812
                                                    (877) 684-4165 (fax)

                                                    ATTORNEY FOR DEFENDANT




                                               8
      Case 4:19-cv-03169 Document 1 Filed on 08/23/19 in TXSD Page 9 of 9



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with the Federal Rules of Civil Procedure on this day of August 23, 2019.

Attorneys for Plaintiff, Savona
Sean H. McCarthy, Esq.
Williams Kherkher Hart Boundas, LLP
8441 Gulf Fwy Ste 600
Houston TX 77017

Andrew C. Cook, Esq.
The Cook Law Firm, PLLC
8441 Gulf Fwy, Sixth Flr
Houston TX 77017




                                                     KIMBERLY BLUM




                                                9
